NUMBER 13-07-289-CR  


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

VICTOR VELEN MARTINEZ, JR.,					Appellant,

v.


THE STATE OF TEXAS,						         Appellee.


On appeal from the 156th District Court 
of Bee County, Texas


MEMORANDUM OPINION

Before Justices Rodriguez, Garza, and Vela 
Memorandum Opinion by Justice Rodriguez


	Appellant, Victor Velen Martinez, Jr., appeals from his conviction of burglary of
a habitation.  See Tex. Penal Code Ann. § 30.02 (Vernon 2003).  Appellant's sentence
of six years in the Institutional Division of the Texas Department of Correction was
suspended, and appellant was placed on community supervision for a period of ten
years.  The trial court revoked appellant's community supervision and sentenced
appellant to six years' incarceration.  After examining the record, appellant's counsel
filed a brief concluding that "there is no error upon which an appeal might be based." 
We affirm.
I.  Compliance with Anders v. California
	Appellant's counsel filed an Anders brief in which he concluded that this appeal
is wholly frivolous and there are no arguable grounds for an appeal.  Anders v.
California, 386 U.S. 738, 744 (1967).  Appellant's brief meets the requirements of
Anders.  Id. at 744-45; see High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel
Op.] 1978).  In compliance with Anders, counsel presented a professional evaluation
of the record and referred this Court to what, in his opinion, are all issues which might
arguably support an appeal including sufficiency of the evidence and sentencing.  
	Counsel has informed this Court that he reviewed the record, researched the
law applicable to the facts and issues, and now concludes that there are no arguable
grounds for appeal.  Counsel certifies to this Court that he forwarded to appellant a
copy of the brief and his motion to withdraw with a letter informing appellant of his
right to review the record and file a pro se brief.  See Anders, 386 U.S. at 744-45; see
also Stafford v. State, 813 S.W.2d 503, 509 (Tex. Crim. App. 1991) (en banc); High,
573 S.W.2d at 813.  More than thirty days have passed, and appellant has not filed
a pro se brief.  See Anders, 386 U.S. at 744-45; see also High, 573 S.W.2d at 813.
II.  Independent Review
	The United States Supreme Court advised appellate courts that upon receiving
a "frivolous appeal" brief, we must conduct "a full examination of all the proceedings
to decide whether the case is wholly frivolous."  Penson v. Ohio, 488 U.S. 75, 80
(1988); see Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.--Corpus Christi 2003, no
pet.).  Accordingly, we have carefully reviewed the record and have found nothing 
arguably supporting an appeal.  See Bledsoe v. State, 178 S.W.3d 824, 826 (Tex.
Crim. App. 2005); Stafford, 813 S.W.2d at 509.  We agree with counsel that the
appeal is wholly frivolous.  See Beldsoe, 178 S.W.3d at 827-28 ("Due to the nature of
Anders briefs, by indicating in the opinion that it considered the issues raised in the
briefs and reviewed the record for reversible error but found none, the court of
appeals met the requirements of Texas Rule of Appellate Procedure 47.1.").
III.  Conclusion
	The judgment of the trial court is affirmed.  
IV.  Motion to Withdraw
	Having affirmed the judgment, we now grant counsel's motion to withdraw
carried with the case on August 23, 2007.  See Anders, 386 U.S. at 744.  We order
counsel to notify appellant of the disposition of this appeal and of the availability of
discretionary review.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997)
(en banc) (per curiam).
 
  				NELDA V. RODRIGUEZ
 Justice

Do not publish.				
Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and 
filed this 10th day of January, 2008.